Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Srini Chakravarthi on 07/22/2022.
The application has been amended for claims as follows:

1.	(Currently Amended)	A method for wafer drying, the method comprising:	providing a surface of a first wafer with a plurality of high aspect ratio features disposed at the surface of the first wafer, the surface of the first wafer comprising a liquid to be removed with a drying process;	in a first processing chamber, replacing the liquid with a first solid film, the first solid film covering the surface of the first wafer;	transferring the first wafer from the first processing chamber to a second processing chamber; [[and]]	processing the first wafer in the second processing chamber by flowing a supercritical fluid through the second processing chamber, wherein the supercritical fluid removes the first solid film progressively;	purging the supercritical fluid from the second processing chamber; and
	removing the first wafer from the second processing chamber after depressurizing the second processing chamber and stopping the flow of the supercritical fluid to the second processing chamber.
2.	(Currently Amended)	The method of claim 1, further comprising:	before replacing the liquid with the first solid film, performing a rinsing process on [[a]] the plurality of high aspect ratio features disposed at the surface of the first wafer.
3.	(Original)	The method of claim 2, wherein the liquid to be removed is a rinsing liquid from the rinsing process.
4.	(Original)	The method of claim 2, further comprising removing a rinsing liquid from the rinsing process by treating the wafer with isopropyl alcohol, wherein the liquid to be removed is the isopropyl alcohol.
5.	(Canceled)
6.	(Currently Amended)	The method of claim [[5]] 1, wherein the first solid film surrounds and covers the high aspect ratio features.
7.	(Currently Amended)	The method of claim 1, further comprising:	providing a surface of a second wafer with a plurality of high aspect ratio features disposed at the surface of the second wafer, the surface of the second wafer comprising the liquid to be removed with the drying process;	in the first processing chamber, replacing the liquid with a second solid film, the second solid film covering the surface of the second wafer;	transferring the second wafer from the first processing chamber to a second processing chamber; and	processing the second wafer in the second processing chamber by flowing a supercritical fluid through the second processing chamber, wherein the supercritical fluid removes the second solid film.
8.	(Currently Amended)	The method of claim 7, wherein the first wafer and the second wafer are simultaneously processed in the second processing chamber, wherein the second wafer is removed after the depressurizing of the second processing chamber and the stopping of the flow of the supercritical fluid to the second processing chamber.
9.	(Currently Amended)	A method for wafer drying, the method comprising:	providing a surface of a first wafer with a plurality of high aspect ratio features disposed at the surface of the first wafer, the surface of the first wafer comprising a liquid to be removed with a drying process;	forming a first solid film covering the surface of the first wafer in a first processing chamber;	transferring the first wafer from the first processing chamber to a second processing chamber;
	flowing a fluid within [[a]] the second processing chamber;	pressurizing the fluid to flow through the second processing chamber in a supercritical phase; [[and]]	removing, in the second processing chamber, the first solid film from the surface of the first wafer by sublimating the first solid film into the supercritical phase of the fluid;	purging the fluid from the second processing chamber; and
	removing the first wafer from the second processing chamber after depressurizing the second processing chamber and stopping the flow of the fluid to the second processing chamber.
10.	(Currently Amended)	The method of claim 9, further comprising:	before forming the first solid film, performing a rinsing process step on [[a]] the plurality of high aspect ratio features disposed at the surface of the first wafer.
11.	(Original)	The method of claim 10, wherein the liquid to be removed is a rinsing liquid from the rinsing process.
12.	(Original)	The method of claim 10, further comprising removing a rinsing liquid from the rinsing process by treating the wafer with isopropyl alcohol, wherein the liquid to be removed is the isopropyl alcohol.
13.	(Canceled)
14.	(Currently Amended)	The method of claim [[13]] 9, wherein the first solid film surrounds and covers the high aspect ratio features.
15.	(Currently Amended)	The method of claim 9, further comprising:	providing a surface of a second wafer to be dried with a plurality of high aspect ratio features disposed at the surface of the second wafer;	forming a second solid film covering the surface of the second wafer in the first processing chamber; and	removing the second solid film from the surface of the second wafer by sublimating the second solid film into the supercritical phase of the fluid.
16.	(Original)	The method of claim 15, wherein the first wafer and the second wafer are simultaneously processed in the second processing chamber.
17.	(Original)	The method of claim 9, further comprising:	processing the surface of the first wafer with a liquid before forming the first solid film, wherein forming the first solid film replaces the liquid with the first solid film.
18-20.	(Canceled)	
21.	(New)	The method of claim 1, wherein a width to height ratio of the high aspect ratio features ranges from 1:5 to 1:100.
22.	(New)	The method of claim 9, wherein a width to height ratio of the high aspect ratio features ranges from 1:5 to 1:100.
23.	(New) A method for wafer drying, the method comprising:	providing a surface of a first wafer with a first plurality of features disposed at the surface of the first wafer;	providing a surface of a second wafer with a second plurality of features disposed at the surface of the second wafer, the surface of the first and the second wafers comprising a liquid to be removed with a drying process, wherein a width to height ratio of the first and the second plurality of features ranges from 1:5 to 1:100;	in a first processing chamber, replacing the liquid over the first wafer with a first solid film and replacing the liquid over the second wafer with a second solid film, the first solid film covering the surface of the first wafer and the second solid film covering the surface of the second wafer;	transferring the first and the second wafers from the first processing chamber to a second processing chamber; 	processing the first wafer and the second wafer in the second processing chamber by flowing a supercritical fluid through the second processing chamber, wherein the supercritical fluid removes the first solid film and the second solid film progressively;	purging the supercritical fluid from the second processing chamber; and
	removing the first wafer and the second wafer from the second processing chamber after depressurizing the second processing chamber and stopping the flow of the supercritical fluid to the second processing chamber.
 

Allowable Subject Matter
2.	1-2, 6-12, 14-17, 21-23 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a method for wafer drying, the method comprising “removes the first solid film progressively;
	purging the supercritical fluid from the second processing chamber; and
	removing the first wafer from the second processing chamber after depressurizing the second processing chamber and stopping the flow of the supercritical fluid to the second processing chamber” in combination with other limitations as a whole.

For claim 9, the references of record, either singularly or in combination, do not teach or suggest at least a method for wafer drying, the method comprising “purging the fluid from the second processing chamber; and
	removing the first wafer from the second processing chamber after depressurizing the second processing chamber and stopping the flow of the fluid to the second processing chamber” in combination with other limitations as a whole.

For claim 23, the references of record, either singularly or in combination, do not teach or suggest at least a method for wafer drying, the method comprising “removes the first solid film and the second solid film progressively;	purging the supercritical fluid from the second processing chamber; and
	removing the first wafer and the second wafer from the second processing chamber after depressurizing the second processing chamber and stopping the flow of the supercritical fluid to the second processing chamber” in combination with other limitations as a whole.

The closet prior arts on records Verhaverbeke et al. (US PGPUB 2017/0250094 A1), Lee et al. (US PGPUB 2012/0080059 A1), Jacobson et al. (USPGPUB 2006/0102208 A1). Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897